Citation Nr: 0016102	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for skin disability, 
including sarcoid skin disability and skin disability 
secondary to the veteran's service-connected sarcoidosis.

4.  Entitlement to an increased rating for sarcoid arthritis 
of multiple joints, currently evaluated as 20 percent 
disabling.  

5.  Entitlement to an increased rating for unspecified 
pneumoconiosis, sarcoidosis, currently evaluated as 10 
percent disabling.  

6.  Entitlement to an effective date earlier than July 20, 
1993 for the grant of service connection for sarcoid 
arthritis of multiple joints.

7.  Entitlement to an effective date earlier than July 20, 
1993 for the grant of service connection for unspecified 
pneumoconiosis, sarcoidosis.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for sarcoidosis, gout, and 
hypertension in March 1994, and the veteran appealed.  

In March 1996, the matters of entitlement to service 
connection for sarcoidosis (including pulmonary, joint, and 
skin manifestations), gout, and hypertension were before the 
Board of Veterans' Appeals (Board) on appeal.  The Board 
remanded the claims to the RO for further development which 
has now been completed.

Following the Board's remand, the RO, in July 1996, granted 
service connection for unspecified pneumoconiosis, 
sarcoidosis, and evaluated it as 10 percent disabling, 
effective from July 20, 1993.  

Also following the Board's remand, in July 1997, the RO 
granted service connection for sarcoid arthritis of multiple 
joints, and evaluated it as 20 percent disabling, effective 
from July 20, 1993.  

The RO advised the veteran of his right to appeal the rating 
decisions mentioned in the last two paragraphs in June 1998, 
and the veteran subsequently filed timely notices of 
disagreement with the ratings assigned and with the effective 
dates for the grants of service connection, in July 1998.  
The RO has not issued a statement of the case.  These matters 
are therefore the subject of a remand section of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The RO specifically considered the matter of service 
connection for skin disability in June 1996, and the veteran 
perfected his appeal of its decision and continues to seek 
service connection for it.  Furthermore, the RO continued the 
denials of service connection for gout and hypertension 
subsequent to the Board's March 1996 remand.  These matters 
therefore remain on appeal.  As such, final Board decisions 
on them will be rendered herein.

The Board advised the RO to consider the veteran's claims for 
service connection for iritis and for asbestosis in the 
introduction to its March 1996 remand decision.  Moreover, 
the veteran claimed secondary service connection for 
depression in August 1995.  The RO to date has not considered 
these matters.  Therefore, they are referred to the RO for 
appropriate action.  

Following the last supplemental statement of the case, the 
veteran submitted relevant VA treatment records; a statement 
waiving initial RO review was not attached to the newly 
submitted documents.  Nevertheless, in light of the grant of 
benefits for the disorder shown in those records, i.e., 
surgical removal of increased fat with residual midline 
vertical scar on the forehead, there is no due process 
violation.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between the veteran's current gout disability, which 
was first shown years after service, and any incident of 
service origin.

2.  There is no competent medical evidence of record of a 
nexus between the veteran's current hypertension disability, 
which was first shown years after service, and any incident 
of service origin.

3.  The evidence shows that prednisone treatment for the 
veteran's service-connected sarcoidosis caused the veteran to 
have increased facial fat in the center area of his forehead, 
and that the increased fat was surgically removed, leaving a 
midline vertical scar on his forehead.

4.  The evidence does not show that any of the veteran's 
other skin disorders, including tinea pedis, acne vulgaris, 
keratoderma of the lower extremities, papules on his face, 
corns and calluses on his feet, onychomycosis, seborrheic 
dermatitis, increased pore size on his face, increased hand 
size, and facial changes (other than the increased facial fat 
described above) are sarcoid or were caused by his 
service-connected sarcoidosis.


CONCLUSIONS OF LAW

1.  The claim for service connection for gout is not well 
grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for hypertension is not 
well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  A vertical midline surgical scar from removal of a deep 
furrow in the center of the veteran's forehead was 
proximately due to or the result of the veteran's 
service-connected sarcoidosis.  38 C.F.R. § 3.310(a) (1999).

4.  Other chronic skin disorders, including tinea pedis, acne 
vulgaris, corns and calluses on the veteran's feet, 
onychomycosis, seborrheic dermatitis, increased pore size on 
his face, increased hand size, and facial changes, were not 
the result of disease or injury which was incurred or 
aggravated in service and are not part and parcel of or 
proximately due to or the result of the veteran's 
service-connected sarcoidosis.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially set 
forth relevant law and VA regulations pertaining to service 
connection.  Thereafter, it will review the factual 
background for and then analyze each service connection claim 
and render a decision.

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1999).  

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For certain diseases, including sarcoidosis and 
cardiovascular disease including essential hypertension, 
service connection may be established where such disease is 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  In Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
defined "disability" in the context of secondary service 
connection as impairment of earning capacity, including any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is a separate disease or injury that 
was caused by the service-connected disorder.  In other 
words, it is not necessary that an etiological relationship 
exist between the service-connected disorder and the 
nonservice-connected disorder.  If a nonservice-connected 
disorder is aggravated by a service-connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id. at 448.

Well grounded claim requirements

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
Court stated that in order for a claim to be well grounded, 
that is plausible, there must be competent evidence of (1) a 
current disability (a medical diagnosis), (2) incurrence or 
aggravation of a disease or injury in service (medical and in 
some instances lay evidence), and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded; if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him or her in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Burden of proof

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

1.  Entitlement to service connection for gout.

Factual background

The veteran claims that he has gout which had its onset in 
service, as reflected by VA medical records dated shortly 
after service.  He also argues that service connection should 
be granted for gout because it is indistinguishable from his 
service-connected sarcoid arthritis.

The veteran's service medical records are silent for 
reference to gout.  On service discharge examination in 
August 1967, a physical examination and urinalysis were 
conducted.  Gout was not diagnosed.  

A June 1968 VA hospital discharge summary is of record, and 
it shows that the veteran's health care providers at that 
time diagnosed sarcoidosis and indicated that acute arthritis 
of his ankles and of one knee were manifestations of it.  

The veteran had trace pitting edema of the ankles during a 
November to December 1968 VA hospitalization, with a normal 
urinalysis.  Gout was not diagnosed.

A July 1981 VA medical record indicates that the veteran 
reported a history of sore, swollen feet and joints for one 
week; and that he had had prior episodes of this, with the 
last one being two months ago; and that he denied a history 
of gout.  Physical examination revealed tenderness on 
compression, as well as redness, of the left metatarsal 
joints.  The assessment was probable gout.  

Additional evidence concerning gout is of record.  Currently, 
VA medical records dated in March 1996 and May 1996 show that 
the veteran probably has gout.  

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of record of a current 
gout disability, as reflected by the March and May 1996 VA 
medical records.  

Significantly, the third prong of the Caluza well 
groundedness test is not met, as there is no competent 
medical evidence of record of a nexus between the veteran's 
current gout disability, which was first shown several years 
after service, and any incident of service origin.  

The veteran feels that his current gout disability had its 
onset in service as reflected by the clinical findings 
reported in VA medical records dated shortly after service, 
showing lower extremity symptoms.  However, as a layperson, 
he is unable to establish that gout was present at that time, 
or to indicate that it is related to service.  His opinions 
as to these medical matters are of no probative value and can 
not serve to well ground the claim, as he is a layperson.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

While the veteran feels that service connection should be 
granted for gout because it is indistinguishable from his 
service-connected sarcoid arthritis, the requisite medical 
nexus evidence to support his claim has not been submitted.  

As a well-grounded claim has not been submitted, the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert.  

2.  Entitlement to service connection for hypertension.

Factual background

The veteran essentially claims that hypertension had its 
onset in service or was manifested to a degree of 10 percent 
within a year after service discharge as reflected by lower 
extremity symptoms demonstrated by VA hospital records dated 
shortly after service discharge.

The veteran's service medical records are silent for medical 
findings of hypertension.  When the veteran was seen 
following an automobile accident in July 1967, his blood 
pressure was recorded as 121/95.  He was released from the 
emergency room that day; there were no pertinent findings.  
On service discharge examination in August 1967, physical 
examination was negative for heart and vascular disability, 
the veteran's blood pressure was 118/64, and no 
cardiovascular disease, including hypertension, was 
diagnosed.

A June 1968 VA hospital discharge summary makes no reference 
to hypertension or cardiovascular disease.  It contains a 
diagnosis of sarcoidosis and makes reference to acute 
arthritis of both ankles and of one knee, and to erythema 
nodosum of both lower extremities.  

A November to December 1968 VA hospital discharge summary 
indicates that the veteran's blood pressure was 105/80 and 
that he had a trace of pitting edema of both ankles.  
Cardiovascular disease and hypertension were not diagnosed.  

VA outpatient treatment records dated in September 1979 show 
an assessment of high blood pressure, etiology undefined.   

A November 1979 private medical record contains a history of 
hypertension since 1978.  Clinically, the veteran's blood 
pressure was 160/126.  Hypertension was diagnosed.  

A December 1979 private medical record reports a history of 
hypertension for about two years, and that it had been 
discovered when the veteran was under the care of a plastic 
surgeon.  

A February 1985 VA hospital discharge summary indicates that 
an electrocardiogram revealed left axis deviation, et al.  

A September 1986 VA electrocardiogram was consistent with a 
possible old inferior infarct, and the electrocardiogram 
report indicates that there had been no change since the VA 
electrocardiogram in February 1985.  The pertinent assessment 
following VA examination at that time was hypertension by 
history, on medication since 1978.  

A May 1995 VA medical record notes continuing treatment 
currently for hypertension.

A November 1995 VA electrocardiogram indicates that the 
veteran had had an inferior infarct in or before May 1993.  

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of record of a current 
hypertension disability.  

The second prong of the Caluza well groundedness test is not 
met, however, as there is no competent evidence of record of 
hypertension or cardiovascular disease incurrence or 
aggravation in service or to a compensable degree within a 
year after service discharge.  

The third prong of the Caluza well groundedness test is not 
met either, as there is no competent medical evidence of 
record of a nexus between the veteran's current 
hypertension/cardiovascular disability, which was first shown 
years after service, and any incident of service origin.  
Additionally, no competent evidence shows a nexus to service 
by demonstrating that it was manifested to a degree of 10 
percent within one year of service discharge.  

The medical evidence of record shows that hypertension was 
not demonstrated until years after service, and the medical 
evidence does not indicate what its cause was.  Since the 
veteran is a layperson, his opinion as to when it had its 
onset, when it was manifested to a compensable degree, and/or 
what it was caused by are of no probative value, and as such, 
can not serve to well ground his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Caluza.  

Additional matters

Because the veteran's claims for service connection for gout 
and hypertension are not well grounded, VA is under no 
further duty to assist him in developing facts pertinent to 
them.  38 U.S.C.A. § 5107(a).  The Court has underscored that 
if the VA volunteers assistance in developing facts pertinent 
to a claim that is not well grounded, such action raises 
"grave questions of due process ... if there is apparent 
disparate treatment between claimants," between those who 
have met their initial burden of presenting a well grounded 
claim and those who have not.  See Grisvois v. Brown, 6 Vet. 
App. 136, 140 (1994); see also, in general, Morton v. West, 
12 Vet. App. 477 (1999).

VA's duty to assist depends upon the particular facts of the 
case, and the extent to which VA has advised the claimant of 
the evidence necessary to support a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence which would further a claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  In this case, VA is 
not on notice of any known and existing evidence which would 
render either one of the above claims plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claims well grounded, 
such as a competent medical opinion from a physician which 
provides information showing that the veteran's current gout 
and hypertension disabilities are related to service.

Finally, when the Board addresses in its decision a question 
that has not been specifically addressed by the RO, in this 
case well groundedness, it must consider whether the veteran 
has been given adequate notice to respond, and if not, 
whether he has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes that the veteran 
has been given ample opportunity to present his case, and 
that any error by the RO in the adjudication of the instant 
claims on their merits rather than on the question of whether 
the claims are well-grounded could not be prejudicial.  
Adjudication of a not well grounded claim on its merits 
constitutes according it more consideration than it is 
entitled.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

3.  Entitlement to service connection for skin disability, 
including sarcoid skin disability and skin disability 
secondary to the veteran's service-connected sarcoidosis.

Factual background

The veteran seeks direct service connection for several skin 
disabilities under several theories.  He feels that he has 
sarcoid skin disabilities as part of his systemic 
sarcoidosis.  It is possible, moreover, that some of his skin 
disabilities are service-related regardless of sarcoidosis.  
He also seeks secondary service connection for a midline 
forehead deep furrow removal scar and for acne and a puffy 
face and hands under the theory that they were proximately 
due to or the result of steroid (prednisone) use for his 
service-connected sarcoidosis.

On service entrance examination in September 1963, the 
veteran had callosities on all of his toes.  

A July 1964 service medical record indicates that the veteran 
had some adenopathy on the right side of his neck as well as 
some other symptoms, and that he was felt to have a viral 
respiratory illness or perhaps infectious mononucleosis.  

A September 1965 service medical record indicates that the 
veteran wanted to have a cyst removed from his chest.  It was 
not removed at that time due to resources, and the impression 
was granuloma.  

On service discharge examination in August 1967, the 
veteran's skin was normal in pertinent part.  

A May 1968 private medical record indicates that the veteran 
had cellulitis due to fungus.  

A June 1968 VA hospital discharge summary indicates that the 
veteran had, among other things, a scalene node which 
pathology revealed to be granulomatous, and erythema nodosum 
of both lower extremities.  The diagnosis was sarcoidosis.  
He was started on steroids with good relief of symptoms.

A November to December 1968 VA hospital discharge summary 
states that the biopsy of the veteran's scalene area in June 
1968 revealed a non-caseating granuloma which led to the 
diagnosis of sarcoidosis.  Clinically, the veteran had facial 
acne.  

An April 1979 VA medical record notes that the veteran felt 
that he had burning and itching of his feet due to his 
sarcoidosis in 1968.  After clinical examination, the 
assessment was tinea pedis.  

A February 1985 VA medical record indicates that the veteran 
had flaking of the skin of his lower extremities, especially 
about his feet.

A February 1985 VA hospital discharge summary indicates that 
the veteran had keratoderma of his lower extremities as well 
as papules on his face and elsewhere on his body. 

A May 1985 VA medical record indicates that the veteran's 
puffy face and large open pores, patches of lightly 
hypopigmented skin on his cheeks, and pustules in his beard 
area could not be traced to sarcoidosis at that time, and 
that the etiology of his skin lesions was still unknown.

A February 1986 VA medical record indicates that the veteran 
reported having acne during adolescence and during his early 
adult years, with facial involvement primarily, and that he 
had had persistently enlarged pores on his nose since then.  
After clinical examination, the assessment was acne vulgaris 
with comedones on the veteran's forehead and face and dilated 
pores on his nose.  

On VA examination in September 1986, the veteran reported 
that symptoms of sarcoidosis had pretty much resolved after 
he had been on steroids for several years.  He also reported 
that he had had problems with athlete's foot bilaterally as 
well as with acne on his face and back since 1968.  Clinical 
examination revealed mild tinea pedis bilaterally as well as 
some chronic hyperpigmentation changes and loss of skin 
appendages in his lower legs, but otherwise his lower legs 
and feet were normal.  There were no nodes noted.  His face 
and back exhibited mild scarring secondary to prior acne, 
with no acute involvement.  The diagnoses were athlete's foot 
and acne by history.  

A March 1990 VA medical record indicates that the veteran had 
tinea pedis, acne vulgaris, and onychomycosis.  

A July 1994 VA medical record indicates that the veteran had 
a corn and a callus on his left foot.  

A January 1995 VA medical record indicates that the veteran 
had sebaceous gland hyperplasia with thickening, creasing, 
and furrowing of the skin of his face, as well as 
erythematous plaques on his head, hypopigmentation on his 
back, erythematous papules and plaques on his chest, dry skin 
and hyperpigmentation on his elbows and knees, 
hyperpigmentation of both calves, and thickened soles 
bilaterally.  It also indicates that a biopsy of the 
veteran's left anterior chest skin was taken for what was 
felt to be seborrheic dermatitis but to rule out sarcoid 
involvement of the skin.

A January 1995 report of a VA skin biopsy from the veteran's 
left anterior chest indicates that the skin biopsy revealed 
mild hyperkeratosis but no granulomas.

A late January 1995 VA medical record indicates that in light 
of the biopsy results, the veteran's skin lesions were 
probably consistent with seborrheic dermatitis, and that 
there was no evidence of sarcoid in these particular lesions.  

A May 1995 VA medical record indicates that the veteran had 
darkened skin around both eyes and hyperkeratoses on his 
feet.  

A July 1995 VA medical record indicates that the veteran had 
seborrheic dermatitis, tinea pedis, and onychomycosis.  It 
further states that sarcoidosis had been ruled out as the 
cause of the veteran's increased foot and hand size and 
facial changes in light of January 1995 biopsy results.

A VA examination was conducted in November 1995.  The fact 
that the veteran had numerous skin and scalp disorders such 
as fungal infections and a sundry of different rashes was 
noted, as was the fact that while he had had erythema nodosum 
in 1968, he did not carry that diagnosis any more.  The 
examiner then commented that erythema nodosum was the only 
dermatological diagnosis related to the veteran's sarcoid 
from what the physician could ascertain.  Clinically, the 
veteran had trophic changes of his ankles and feet.  The 
diagnosis was dermatitis of the skin which was not related to 
sarcoidosis, although it was noted that the veteran had had 
erythema nodosum previously.  It was opined that the trophic 
changes of the lower extremities were due to diabetes 
mellitus.  

A VA physician reviewed the veteran's claims folder in 
approximately April 1996 and indicated that the veteran had 
had systemic sarcoidosis with skin involvement in 1968, but 
that he currently did not have any active skin disease which 
was attributable to sarcoidosis.  He noted that a recent skin 
biopsy specifically did not confirm sarcoid now in the 
veteran's skin, and that no physician was diagnosing it.  

A January 1998 VA medical record indicates that the veteran 
was being seen for evaluation of what was most certainly a 
complication of his sarcoid treatment with prednisone.  The 
veteran had a significant amount of facial fat deposition 
from the prednisone, and as a result, he had developed a deep 
furrow in the vertical midline of his forehead.  

A May 1999 VA medical record states that the veteran's 
midline forehead furrow was possibly due to previous steroid 
use.  

According to a May 1999 VA medical record, the veteran 
underwent VA surgery to reduce the deep forehead furrow in 
the center of his forehead, and he now had a vertical scar in 
the midline of his forehead where the furrow had been.  

Analysis

As noted above, the veteran is seeking service connection for 
skin disabilities under several theories.  

The claim is well grounded because there is competent medical 
evidence of record to the effect that the deep furrow on the 
veteran's forehead in January 1998 was due to excess facial 
fat due to the use of steroids for the veteran's 
service-connected sarcoidosis.

Since the claim is well grounded, the Board must determine 
whether VA has complied with its duty to assist at 
38 U.S.C.A. § 5107.  The Board concludes that it has, as all 
evidence which is necessary for a fair and impartial 
determination of the claim is of record.  Accordingly, the 
claim may be discussed on its merits.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1991).  

In this case, in favor of the claim, there is one VA medical 
record which indicates that prednisone for the veteran's 
service-connected sarcoidosis "certainly" caused the 
veteran's deep furrow in the center of his forehead, and 
which explains that the prednisone caused increased fat to be 
deposited there.  There is also another VA medical record 
which indicates that it possibly did.  

On the other hand, there are VA medical records which 
indicate that the skin problem at this site was not directly 
sarcoid, because the January 1995 biopsy results did not have 
granulomatous findings which would indicate sarcoid etiology.

However, there is no medical evidence of record indicating 
that the deep furrow on the veteran's forehead was not caused 
by his use of steroids for his sarcoidosis.  Disproving that 
it was a sarcoid (i.e., non-caseating, granulomatous) does 
not disprove that it was caused by steroid treatment for 
sarcoidosis.  The evidence does not indicate that it would be 
non-caseating and granulomatous if it were caused by 
steroids.  Accordingly, on the matter of the evidence showing 
that steroids for sarcoidosis caused the deep furrow on the 
veteran's forehead, and subsequently, the surgical scar which 
is now there, the evidence is in favor of the claim.  In 
light of this, secondary service connection is granted for 
this disability.  

Regarding the veteran's other skin problems, first, it is 
clear that the veteran had a sarcoid related right scalene 
area granuloma in June 1968, and it appears that it was in 
the same general area as the granuloma which was described 
during service in September 1965, after the veteran was 
thought to have had a viral or infectious illness.  However, 
the evidence indicates that the right scalene area sarcoid 
granuloma went away.  It was not present on VA examination in 
September 1986, and there is no evidence that it is currently 
present.  A claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).   Accordingly, the 
Board concludes that service connection is not warranted for 
this skin disorder.  

Next, calluses on the veteran's feet were not shown on 
service discharge examination, and there is no competent 
evidence of record which shows that the corns and calluses 
which the veteran now has on his feet were the result of 
disease or injury which was incurred or aggravated in 
service.  

Concerning the veteran's other skin disabilities -- including 
acne vulgaris with dilated pores on his nose, increased hand 
size, tinea pedis, onychomycosis, seborrheic dermatitis, 
keratoderma, hypopigmentation areas, pustules, and facial 
changes other than the fat deposit from steroids which caused 
the midline deep forehead furrow -- there is no competent 
medical evidence of record which indicates that these are 
related to service or to the veteran's service-connected 
sarcoidosis or treatment for it.  Physicians have considered 
causality assertions in support of the claim as raised by the 
veteran, and have repeatedly made medical conclusions which 
do not support the assertions.  While the veteran may feel 
that some or all of these had their onset in service or were 
caused by his service-connected sarcoidosis or treatment for 
it with steroids, since he is a layperson, his opinions on 
these medical matters are of no probative value and as such 
are not entitled to any evidentiary weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The benefit of the doubt doctrine is not for application, as 
the preponderance of the evidence is in favor of secondary 
service connection for the veteran's midline forehead scar 
and the preponderance of the evidence is against service 
connection for the other skin disabilities.  
38 U.S.C.A. § 5107; Gilbert; Alemany.


ORDER

The veteran not having submitted a well-grounded claim, 
entitlement to service connection for gout is denied.

The veteran not having submitted a well-grounded claim, 
entitlement to service connection for hypertension is denied.

Entitlement to service connection for a vertical 
postoperative scar from removal of a deep furrow in the 
midline of the veteran's forehead as secondary to the 
veteran's service-connected sarcoidosis is granted.

Entitlement to service connection for other skin 
disabilities, including claimed sarcoid skin disability and 
skin disability secondary to the veteran's service-connected 
sarcoidosis, is denied.


REMAND

4-7.  Increased ratings and service connection effective 
dates for sarcoid arthritis of multiple joints and 
pneumoconiosis, sarcoidosis.

The veteran filed timely notices of disagreement with the 
RO's July 1996 and July 1997 determinations as to the 
appropriate compensation ratings and effective dates for the 
grants of service connection for the veteran's 
service-connected unspecified pneumoconiosis/sarcoidosis and 
sarcoid arthritis of multiple joints, as noted in the 
introduction, above.  The RO has not issued a statement of 
the case.  The filing of a notice of disagreement commences 
an appeal and as such is sufficient to confer appellate 
jurisdiction to the Board.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Since the veteran has timely disagreed with the 
RO's above-mentioned decisions, the Board has jurisdiction 
over these matters.  The Board must remand these matters so 
that the RO may issue a Statement of the Case.  Id.

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO may take such development or 
review action as it deems proper with 
respect to the matters of increased 
initial ratings for the veteran's 
service-connected 
pneumoconiosis/sarcoidosis and sarcoid 
arthritis of multiple joints, and with 
respect to the matters of entitlement to 
effective dates prior to July 20, 1993 
for the grants of service connection for 
pneumoconiosis/sarcoidosis and sarcoid 
arthritis of multiple joints.  The RO 
shall issue the veteran a Statement of 
the Case.  The veteran should be given 
notice of, and appropriate opportunity 
to exercise, his appeal rights.  If the 
veteran perfects his appeals, the claims 
shall be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 


